DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 21 October 2020. The present application claims 1-20, submitted on 21 October 2020 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 14 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terminella (U.S. Patent No. 6,553,744).
Regarding claim 1, Terminella discloses (see Figure 1) a packaging machine (10) for generating a re-closable package (1350), the packaging machine (10) comprising: a forming tube (12) configured to receive a film (22) having first and second longitudinal ends and to impart a tubular shape (124) to the film (22), the forming tube (12) including a first area and a second area (see Figure 1), the first area being configured to receive the film (22) and to impart the tubular shape (124) to the film (22) such that the film (22) surrounds the second area and the first and second longitudinal ends of the film (22) are located facing one another (see Figure 27 and Figure 28); a guiding device (76) arranged upstream of the second area of the forming tube (12) in the forward movement direction and configured to receive a re-closable strip (52) only and redirecting the re-closable strip (52) in the forward movement direction such that the re-closable strip (52) is housed between the facing first and second longitudinal ends of the film (see Column 11, line 40-49); a longitudinal sealing tool (88; 89) configured to seal the first and second longitudinal ends of the film (22) and the re-closable strip (52) to one another such that a film tube is produced (see Column 11, line 50-61); a driving module (48; 50) arranged facing the second area of the forming tube (12) and configured to move the film tube (124), and/or the film with a tubular shape (124), in a forward movement direction at a first forward movement speed (see Column 10, line 58-63); a first driving assembly (66; 68) arranged facing the forming tube (12) and arranged downstream the longitudinal sealing tool (88; 89) in the forward movement direction, the first driving assembly (66; 68) configured to move the film tube (124) in the forward movement direction at a second forward movement speed while acting on the first and second longitudinal ends of the film previously sealed to the re-closable strip (see Column 16, line 08-24); a second driving assembly (72; 74) located upstream of the longitudinal sealing tool (88; 89) in the forward movement direction in a path of the re-closable strip (52), the second driving assembly (72; 74) configured to move the re-closable strip (52) only and at a third forward movement speed towards the longitudinal sealing tool (88; 89); and a transverse sealing and cutting tool (158; 160) arranged downstream of the forming tube (124) in the forward movement direction and configured to transversely seal and cut the film tube (124) such that the re-closable package is produced (see Column 14, line 31-43).
Regarding claim 2, Terminella discloses (see Figure 1) actuation means configured to cause an actuation of the driving module (48; 50) and of the first and second driving assemblies, the packaging machine (10) further comprising a control device (120) configured to control the actuation means (300) to cause the first forward movement speed, the second forward movement speed, and the third forward movement speed to be substantially the same (see Column 22, line 10-23).
Regarding claim 3, Terminella discloses (see Figure 1) wherein the first driving assembly (66; 68) comprises first and second rollers (66; 68) that face one other and the second driving assembly (72; 74) comprises first and second rollers (72; 74) that face one other, the first and second rollers (66; 68) of the first driving assembly (66; 68) being configured to rotate while respectively acting on the first and second longitudinal ends of the film to move the first and second ends of the film (22) and the re-closable strip (52) in the forward movement direction (see Column 16, line 08-24), the first and second rollers (66; 68) of the second driving assembly (72; 74) being configured to rotate while acting on opposite sides of the re-closable strip (52) to move the re- closable strip (52) in the forward movement direction.
Regarding claim 8, Terminella discloses (see Figure 1) wherein the second driving assembly (72; 74) is arranged facing the first area of the forming tube (see Figure 1).
Regarding claim 9, Terminella discloses (see Figure 1) wherein the second driving assembly (72; 74) comprises first and second rollers (72; 74) that face one other, the first and second rollers (72; 74) of the second driving assembly (72; 74) being configured to rotate while acting on opposite sides of the re-closable strip (52) to move the re-closable strip (52) in the forward movement direction, the first driving assembly (66; 68) comprises first and second rollers (66; 68) that face one other, the first and second rollers (66; 68) of the first driving assembly (66; 68) being configured to rotate while respectively acting on the first and second longitudinal ends of the film (22) to move the first and second ends of the film (22) and the re-closable strip (52) in the forward movement direction, a most downstream contact point of the re-closable strip (52) in the forward movement direction of the first and second rollers (72; 74) of the second driving assembly (72; 74) being aligned in the forward movement direction with a most upstream contact point of the first and second longitudinal ends of the film (22) in the forward movement direction of the first and second rollers (66; 68) of the first driving assembly (66; 68).
Regarding claim 14, Terminella discloses (see Figure 1) wherein the guiding device (76) is comprised in the second driving assembly (72; 74).
Regarding claim 18, Terminella discloses (see Figure 1) wherein the second driving assembly (72; 74) is configured to cause a movement of only the re-closable strip (52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Terminella (U.S. Patent No. 6,553,744) in view of Buchman (U.S. Patent No. 7,748,200). 
Regarding claims 15-18, Terminella discloses all of the elements of the current invention as stated above except for the explicit incorporation of a perforation tool configured to create perforation in a re-closable strip upstream a driving assembly.	
Buchman discloses (see Figure 3 and Figure 12) a packaging machine (62) comprising a perforation tool (80) configured to create perforations in a re-closeable strip (see Column 5, line 01-13) prior to being attached to a folded web (68) and subsequently sealed to create individual bags (see Figure 12). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Terminella to incorporate the disclosure of Buchman to include a perforation tool to create perforations in a re-closable strip. Doing so would create a tamper-evident structure for consumer goods to signify if access has been gained through the zipper closure.

Allowable Subject Matter
Claims 4-7, 10-13, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731